Citation Nr: 0517469	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus as a result of exposure to herbicides.


REPRESENTATION



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from July 1963 to July 1967.

This appeal arises from a January 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs which denied the veteran's claim for 
entitlement to service connection for type II diabetes 
mellitus as a result of exposure to herbicides.

In December 2003, the Board remanded the claim for further 
development.  


REMAND

The veteran alleges he has type II diabetes mellitus due to 
exposure to Agent Orange.  The veteran's medical treatment 
records do show a diagnosis of diabetes mellitus many years 
after service.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, diabetes 
mellitus is presumed to be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309.

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) 
(2004).  

In this case, the veteran does not allege that he service in 
the Republic of Vietnam.  However, he may establish service 
connection for diabetes mellitus if he can show actual 
exposure to Agent Orange, even without relying on the 
presumption of exposure for veteran's in Vietnam at that 
time.
The veteran asserts he was stationed in Japan and then at 
Takhli Air Base in Thailand from March 1965 to July 1965.  
During that time, he helped the camera department by climbing 
a ladder to reach the cockpits of airplanes returning from 
bombing missions in Vietnam to retrieve film from the pilots.  
He has argued that many of the airplanes were covered with 
Agent Orange and that he had been told by pilots, including 
his commanding officer, to take a shower as they had flown 
through Agent Orange.   The veteran's DD214 confirms that he 
had approximately four months of service overseas.  
Furthermore, the veteran's service medical records show 
treatment for a sore neck and nausea in Takhli, AB, in April 
1965.   

Based on the above evidence and the veteran's contentions, 
the RO requested his personnel records and any documents 
verifying exposure to herbicides from the National Personnel 
Research Center (NPRC).   Although the NPRC produced the 
veteran's personnel records, no documents verifying exposure 
to herbicides were found.  Therefore, VA must accord due 
consideration to the veteran's time, place, and circumstances 
of service, to include reviewing the veteran's unit history 
and other evidence to determine if he was exposed to Agent 
Orange.  38 U.S.C.A. § 1154(a).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the United 
States Armed Services Center for Unit 
Records research (USASCURR) to verify 
whether the veteran's duties while in 
Thailand may have exposed him to 
contact with Agent Orange.  Copies of 
the veteran's personnel records should 
be forwarded to USASCURR along with a 
copy of this remand.  

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



